Case 1:19-cv-03529-RA Document 2 | Filed 04/18/19 Page 1 of 13

? aft

UNITED STATES DISTRICT Court’:
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

Write the full name of each plaintiff. 19 CV 3 5 2 9

19. case number if one has been
assigned)

-against- Do you want a jury trial?

United Heetthare Ki Yes LINo

 

Kemie Weg
Mevpan Gimpa.

Write the full name of each defendant. The names listed
above must be identical to those contained in Section I.

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed with
the court should therefore not contain: an individual's full social security number or full birth
date; the full name of a person known to be a minor; or a complete financial account number. A
filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
of Civil Procedure 5.2.

 

 

Rev. 1/24/19
Case 1:19-cv-03529-RA Document 2 Filed 04/18/19 Page 2 of 13

IL ‘PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Avtew to Kamp

First Name Middle Initial Last Name

[153 Auth leuf Rone
Street Address
Steten Tdavd NY (63 12_
County, City — State Zip Code

(646) 59S — be IF Ouctoechang. oF @ Gamal. Conn

Telephone Number Email Address (if available)

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1: Owntted {overt Gene / Stnestin- of Heber Rec emrtes

Name
Ft Water Cheat, [5A Ele

Address where defendant may be served

Move Yate NY [ot

 

County, City State Zip Code
Defendant 2: Kemle Woy [ Vu ed Len towe Rok fr" eanr~ Supemfiey
Name “Te (242) B98 ~ FOLb

THE Water Street )s Hen

Address where defendant may be served

News Viele, NY JoowS”

County, City State Zip Code

Page 2
Case 1:19-cv-03529-RA Document 2 Filed 04/18/19 Page 3 of 13

Defendant 3: Morph Cawopa / Owwteed Be. Teh oun, Keb st. fe asa Kaweper

Name
H-wWister SHieset 15 hn

 

Address where defendant may be served

Means Vole NY [6005

County, City State Zip Code

Il. PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:

Virited Ho. tit. Gre OsnP Retouwft BA “Peas

 

 

Name
Address

esr Ye ile NY ) oot
County, City State Zip Code

WI. CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

M_ Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national
origin

The defendant discriminated against me because of my (check only those that
apply and explain):

 

 

 

 

 

() race:
O color:
[] religion:
KI sex: Male
4 national origin: Sowh lete

Page 3
Case 1:19-cv-03529-RA Document 2 Filed 04/18/19 Page 4of13

Ol 42U.S.C. § 1981, for.intentional employment discrimination on the basis of race

My race is:

 

(i Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
employment discrimination on the basis of age (40 or older)

I was born in the year: / % r

(1 Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
program or activity receiving federal financial assistance

My disability or perceived disability is:

 

Cl] Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
employment discrimination on the basis of a disability

My disability or perceived disability is:

 

(1 Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
employment discrimination on the basis of leave for qualified medical or family
reasons

B. Other Claims
In addition to my federal claims listed above, I assert claims under:

x New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status

31 New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
sexual orientation, alienage, citizenship status

(1 Other (may include other relevant federal, state, city, or county law):

 

Page 4
Case 1:19-cv-03529-RA Document 2 Filed 04/18/19 Page 5of13

‘IV. STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment

 

 

~actions-against-me-(check-only-those-that-apply):

 

[] did not hire me

re terminated my employment

4 did not promote me

[1 did not accommodate my disability

provided me with terms and conditions of employment different from those of
similar employees

retaliated against me

harassed me or created a hostile work environment

oNM @

other (specify):

 

 

B. Facts

State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.

Ploass Se le athe. "Charge + Do crtmincta.” filed up Eber
Lowel zp, olf eed

Rbe a Su Leper decteel April $1 2017 (Speed
Thek. You, otk vd bpepes

 

 

 

As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.

Page 5
Case 1:19-cv-03529-RA Document 2 Filed 04/18/19 Page 6 of 13

| V. ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.

 

Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

if Yes (Please attach a copy of the charge to this complaint.)
When did you file your charge? Mad, 27% ,20/ p
C] No .
Have you received a Notice of Right to Sue from the EEOC?

"4 Yes (Please attach a copy of the Notice of Right to Sue.)

 

 

What is the date on the Notice? Apel 6) 20/ 7
When did you receive the Notice? Apel My pe i?
(1 No
VI. RELIEF

The relief I want the court to order is (check only those that apply):
(1 direct the defendant to hire me
direct the defendant to re-employ me
direct the defendant to promote me
direct the defendant to reasonably accommodate my religion

-direct the defendant to reasonably accommodate my disability

KO OC A XX

direct the defendant to (specify) (if you believe you are entitled to money damages,
explain that here):

Pay pk lost Wepes Hr wrong (ef frwluctlern

 

 

 

Page 6
Case 1:19-cv-03529-RA Document 2 Filed 04/18/19 Page 7 of 13

VU. PLAINTIFF’S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:
(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are

 

supported by existing law or by a nonfrivolous argument to change existing law, (5) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I _
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

Ayrt_ 16 201F LLealloris: Ee

 

 

 

 

 

Dated Plaintiff’s Signature
Auctionto | oe a
First Name Middle Initial Last Namé
[58 Ato KU Reed
Street Address
Slit. Isha NY {2/2
County, City State Zip Code
[ Lab) 59S ~ bo IG Cuctonochane oor @ Pune . COn,
Telephone Number Email Address (if available)

I have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Kf Yes Ci No

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
Case 1:19-cv-03529-RA Document 2 Filed 04/18/19 Page 8 of 13

 

FACTS ABOUT FILING
AN EMPLOYMENT DISCRIMINATION SUIT
IN FEDERAL COURT IN NEW YORK STATE

You have received a document which is the final determination or other final action of the
Commission. This ends our handling of your charge. The Commission's action is effective upon
receipt. Now, you must decide whether you want to file a private lawsuit in court. This fact

 

 

sheet answers several commonly asked questions about filing a private lawsuit.
WHERE SHOULD I FILE MY LAWSUIT? —

Federal District Courts have strict rules concerning where you may file a suit. You may file a
lawsuit against the respondent (employer, union, or employment agency) named in your charge.
The appropriate court is the district court which covers either the county where the respondent is
located or the county where the alleged act of discrimination occurred. However, you should
contact the court directly if you have questions where to file your lawsuit. New York State has
four federal districts:

e The United States District Court for the Southern District of New York is located at 500
Pearl Street in Manhattan. It covers the counties of Bronx, Dutchess, New York

(Manhattan), Orange, Putnam, Rockland, Sullivan, and Westchester. (212) 805-0136
htto://www.nysd.uscourts.qov

e The United States District Court for the Eastern District of New York is located at 225
Cadman Plaza in Brooklyn and covers the counties of Kings (Brooklyn), Nassau, Queens,
Richmond (Staten Island), and Suffolk. (718) 613-2600 http:/Awww.nyed.uscourts.gov

e The United States District Court for the Western District of New York is located at 68
Court Street in Buffalo. It covers the counties of Allegheny, Cattaraugus, Chautauqua,
Chemung, Erie, Genesee, Livingston, Monroe, Niagara, Ontario, Orleans, Schuyler,
Seneca, Steuben, Wayne, Wyoming, and Yates. (716) 551-4211
hitp://www.nywd.uscourts.qov

e The United States District Court for the Northern District of New York is located at 100
South Clinton Street in Syracuse and covers the counties of Albany, Broome, Cayuga,
Chanango, Clinton, Columbia, Cortland, Delaware, Essex, Franklin, Fulton, Greene,
Hamilton, Herkimer, Jefferson, Lewis, Madison, Montgomery, Oneida, Onandaga,
Oswego, Otsego, Rensselaer, St. Lawrence, Saratoga, Schenectady, Schoharie, Tioga,
Tompkins, Ulster, Warren, and Washington. This District Court's pro Se Attorney has

offices at 10 Broad Street in Utica New York. GIS) 234-8500
htto:/Awww.nynd.uscourts.gov

WHEN MUST I FILE MY LAWSUIT?

Your private lawsuit must be filed in U.S. District Court within 90 days of the date you receive
the enclosed EEOC Notice of Right to Sue. Otherwise, you will have lost your right to sue.

(Over)

 

 
Case 1:19-cv-03529-RA Document 2 Filed 04/18/19 Page 9 of 13

Enclosure with EEOC
Form 131 (11/09)

INFORMATION ON CHARGES OF DISCRIMINATION

EEOC RULES AND REGULATIONS

Section 1601.15 of EEOC's regulations provides that persons or organizations charged with employment
discrimination may submit a statement of position or evidence regarding the issues covered by this charge.

EEOC's recordkeeping and reporting requirements are found at Title 29, Code of Federal Regulations (29 CFR):
29 CFR Part 1602 (see particularly Sec. 1602.14 below) for Title VIl and the ADA; 29 CFR Part 1620 for the EPA;

 

and 29 CFR Part 1627, for the ADEA. These regulations generally require respondents to preserve payroll and
personnel records relevant to a charge of discrimination until disposition of the charge or litigation relating to the
charge. (For ADEA charges, this notice is the written requirement described in Part 1627, Sec. 1627.3(b)(3),
.4(a)(2) or .5(c), for respondents to preserve records relevant to the charge — the records to be retained, and for
how long, are as described in Sec. 1602.14, as set out below). Parts 1602, 1620 and 1627 also prescribe record
retention periods — generally, three years for basic payroll records and one year for personnel records.
Questions about retention periods and the types of records to be retained should be resolved by referring to the
regulations.

Section 1602.14 Preservation of records made or kept. .... Where a charge ... has been filed, or an action
brought by the Commission or the Attorney General, against an employer under Title VII or the ADA, the
respondent ... shall preserve all personnel records relevant to the charge or the action until final disposition of the
charge or action. The term personnel records relevant to the charge, for example, would include personnel or
employment records relating to the aggrieved person and to all other aggrieved employees holding positions
similar to that held or sought by the aggrieved person and application forms or test papers completed by an
unsuccessful applicant and by all other candidates or the same position as that for which the aggrieved person
applied and was rejected. The date of final disposition of the charge or the action means the date of expiration of
the statutory period within which the aggrieved person may bring [a lawsuit] or, where an action is brought
against an employer either by the aggrieved person, the Commission, or the Attorney General, the date on which
such litigation is terminated.

Notice OF NON-RETALIATION REQUIREMENTS

Section 704(a) of Title Vil, Section 207(f) of GINA, Section 4(d) of the ADEA, and Section 503(a) of the ADA
provide that it is an unlawful employment practice for an employer to discriminate against present or former
employees or job applicants, for an employment agency to discriminate against any individual, or for a union to
discriminate against its members or applicants for membership, because they have opposed any practice made
an unlawful employment practice by the statutes, or because they have made a charge, testified, assisted, or
participated in any manner in an investigation, proceeding, or hearing under the statutes. The Equal Pay Act
contains similar provisions. Additionally, Section 503(b) of the ADA prohibits coercion, intimidation, threats, or
interference with anyone because they have exercised or enjoyed, or aided or encouraged others in their
exercise or enjoyment, of rights under the Act.

Persons filing charges of discrimination are advised of these Non-Retaliation Requirements and are instructed to
notify EEOC if any attempt at retaliation is made. Please note that the Civil Rights Act of 1991 provides
substantial additional monetary provisions to remedy instances of retaliation or other discrimination, including, for
example, to remedy the emotional harm caused by on-the-job harassment.

NoTICE REGARDING REPRESENTATION BY ATTORNEYS
Although you do not have to be represented by an attorney while we handle this charge, you have a right, and

may wish to retain an attorney to represent you. If you do retain an attorney, please give us your attorney's
name, address and phone number, and ask your attorney to write us confirming such representation.
Case 1:19-cv-03529-RA Document 2 Filed 04/18/19 Page 10 of 13

Enclosure with EEOC
Form 161 (11/16)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, itis prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

if you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be

.made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE --_ All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-03529-RA Document2 Filed 04/18/19 Page 12 0f 13

 

 

 

 

 

 

 

Pong, whie h excluded me from
[postponing my interviews and

 

 

 

 

 
Case 1:19-cv-03529-RA Document2 Filed 04/18M0 Page 13 of 13

 

 

 
